Citation Nr: 1220113	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  02-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for the Veteran's intercostal neuralgia.

2.  Entitlement to an extraschedular initial disability evaluation for the Veteran's intercostal neuralgia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew F. Carmody, Attorney-at-law


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1979 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Notably, the RO's November 2003 rating decision denied a claim for a TDIU and granted the Veteran's service-connection claim for intercostal neuralgia, as secondary to the service-connected disability of hiatal hernia; and assigned an initial 20 percent rating, effective June 11, 2001.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

The Veteran provided testimony before a Veterans Law Judge in August 2002.  As that Veterans Law Judge is no longer employed at the Board, the Veteran was offered an opportunity to provide testimony at another hearing.  In July 2006, the Veteran provided testimony before the undersigned Veterans Law Judge of the Board.  Transcripts of these hearings are associated with the claims file.  

In a November 2006 decision, the Board denied the claims on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court vacated and remanded the case pursuant to a Joint Motion for Remand.  In March 2009, December 2009 and again in November 2011, the Board remanded the Veteran's appeal to the RO for additional development and consideration.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The Joint Motion found that the issues on appeal should be remanded because the Board did not adequately discuss the appropriateness of referring the initial rating issue for extraschedular consideration and did not adequately discuss whether the Veteran had been rendered unable to gainfully work.  The Joint Motion reached these conclusions based on the Veteran's contentions and the medical evidence that side-effects of medication taken for his service-connected intercostal neuralgia made him unemployable.  

Still another examination is necessary to specifically address the actual impact of these side-effects (i.e., including drowsiness, impaired alertness, or impaired concentration) on his employability.  The Veteran has repeatedly contended that he cannot perform even desk jobs due to side effects from medications for his service-connected disabilities.  See, e.g., January 2009 Attorney's written brief; and January 2009 Veteran's affidavit.  For instance, the Veteran reports that he was essentially terminated from his job at a bank because he kept falling asleep at work.  See June 2009 VA compensation examination report.  

In its March 2009 Remand instructions, the Board directed that the RO should schedule the Veteran for a VA examination to determine whether side-effects of medication, including drowsiness, taken for his service-connected intercostal neuralgia make him unemployable or otherwise cause marked interference with his employability.

In June 2009, the Veteran was afforded the requested VA examination.  The examiner opined that:  "The Veteran cannot perform work requiring lifting more than 5 to 10 pounds without exacerbating the pain in his chest wall.  He can, however, perform desk type work."

In December 2009, the Board determined that this opinion did not address the impact of the side-effects of medication, including drowsiness, taken for the Veteran's service-connected intercostal neuralgia on his ability to work.  The Board directed that the RO should schedule the Veteran for a new VA examination to determine whether side-effects of medication, including drowsiness, taken for his service-connected intercostal neuralgia made him unemployable or otherwise cause marked interference with his employability.

In January 2010, the Veteran was afforded the requested VA examination.  The examiner noted that the Veteran had side effects from his intercostal neuralgia medications, predominantly hives.  The examiner stated "The patient also states that the medication that he takes for pain impairs his attention and alertness to a significant degree so that on occasion he has difficulty in responding appropriately to cues in his external environment."  

In November 2011, the Board determined that the January 2010 VA examiner failed to state whether the Veteran's drowsiness, impaired alertness, and impaired attention are due to the medications the Veteran takes for his service-connected disabilities.  The Board remanded for another examination to specifically address the side effects of his medication for intercostal neuralgia, particularly drowsiness, impaired alertness, or impaired concentration; the severity and frequency of such side effects; any effect on employability; and an opinion on the impact that the symptoms/impairments of all of his service-connected disabilities have on his ability to work.  

On remand, the January 2012 VA stomach and duodenal conditions examination noted the Veteran's present medications for neuralgia are Tylenol # 3, valium and a muscle relaxant.  The examiner stated that in combination, these three neuralgia medications "can cause drowsiness, difficulty in concentration, perhaps paranoia at higher doses.  These are things [the Veteran] complains about.  He did not appear drowsy during today's evaluation."  This aspect of the opinion appears speculative, since commenting on potential, not actual, adverse effects of his medication.  See Obert v. Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).
The examiner proceeded to opine, "Based on today's observations, though he has not taken all of his usual a.m. medications, in my medical judgment, it appears less likely than not that the side effects of these medications should make him unable to do at least mildly physical work or especially desk work, specifically as a bank teller, or working in a collections agency...I do not think these symptoms should markedly interfere with employment."  The Board finds this opinion is inadequate, given that the examiner explicitly notes the Veteran did not take his valium and muscle relaxant medications, yet gives a negative opinion on the side effects of the medications taken for that day.  This negative conclusion also fails to reconcile the examiner's earlier statement acknowledging the potential detrimental effects of the medications he did not take that morning.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Moreover, the January 2012 VA peripheral nerves examiner briefly opined that "I concur with previous medical opinions that he is able to perform sedentary activities such as office work.  There are numerous examples of cogently written multi-page letters written by the patient that suggests he is cognitively fit for office work."  The negative opinion appears cursory and inadequate, since it does include any discussion of specific medical findings concerning his neuralgia, particularly medication side effects which are claimed to limit his ability to work.  Id.  Importantly, the January 2012 VA peripheral nerves examiner failed to provide an estimation of the severity of the intercostals neuralgia, such as whether it results in incomplete or complete paralysis of any affected nerve.  

Moreover, the January 2012 VA scars examination did not appear to provide any employability opinion concerning his service-connected scars.  Id.  

Also, none of the January 2012 VA examiners opined on the impact that the combination of symptoms/impairments of all of his service-connected disabilities of  intercostal neuralgia, hiatal hernia, and postoperative scar have on his ability to work; and the Board specifically request comment on that matter in its prior remand.  This is a critical deficiency that must be remedied.

So, the January 2012 VA examinations all contained critical deficiencies that require the Board to remand for further VA examination and opinion.  While acknowledging that the RO attempted to comply with the Board's remand instructions, the Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  A new examination which discusses the side effects of the Veteran's medications in more detail is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination.  To the extent possible, the examination should be scheduled for a time in which the Veteran has taken all medication for his service-connected intercostals neuralgia or in the alternative a time in which all or most of his medication for his service-connected intercostals neuralgia would be in his system during typical work hours.  

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655 (2011).  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  The examiner is requested to comment on the following:

(a) The examiner should state which medications the Veteran is on to treat his service-connected intercostal neuralgia.  For instance, the Veteran has recently reported that he takes Tylenol # 3, valium and a muscle relaxant on a daily basis.

(b) With regard to the medications used to treat his service-connected intercostal neuralgia, the examiner should describe the specific side effects of each medication on the Veteran.  Also describe the side effects of the neuralgia medications in combination.  The examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the neuralgia medications, either separately or in combination, are actually productive of any of the following side effects:
(i) drowsiness;
(ii) impaired alertness; and/or
(iii) impaired concentration.  

The examiner must also opine on whether it is at least as likely as not (a 50% or higher degree of probability) that these symptoms render him unable to perform either physical or sedentary work.  Specifically, address his contentions that he could not work as a bank teller due to these symptoms.  The examiner should describe the severity and frequency of any attacks of drowsiness, impaired concentration, or impaired alertness.  

(d) For each of the symptoms from the medication the Veteran takes for his service-connected intercostal neuralgia, state whether these cause "marked interference with employment."  Describe the impact of each side-effect of each medication on the Veteran's ability to work at any occupation (i.e., manual and/or sedentary type).  

(e) As it pertains to the service-connected intercostal neuralgia, please state whether the condition results in incomplete or complete paralysis of any affected nerve.  If there is incomplete paralysis, describe the degree of severity in terms of slight, moderate, or severe.  If there is complete paralysis, note whether there is inability to move the arm above shoulder level or a winged scapula deformity.  

(f) Discuss all impairment/symptoms caused by the service-connected intercostal neuralgia, service-connected hiatal hernia, and service-connected post-operative scar.  State the impact that the symptoms/impairments of all of these service-connected disabilities have on his ability to work in sedentary and manual type of positions.  The examiner should specifically state the functions which would be difficult or impossible to do as a result of the associated service-connected symptoms/impairment, including the side effects from medication taken for the service-connected disabilities.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

2.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  The examiners should be provided with a copy of the remand portion of this decision.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claims on appeal, to include consideration of referral for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b) for his intercostal neuralgia, as well as determine whether extraschedular consideration is warranted under 38 C.F.R. § 4.16(b) as it pertains to the claim for a TDIU rating.  If any decision remains adverse to the Veteran, he and his attorney should be furnished with a supplemental statement of the case, and with a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 




      CONTINUE ON THE NEXT PAGE

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

